                               UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

MARIA OLGA ZAVALA                                                    CIVIL ACTION NO.

VERSUS                                                               17-656-JWD-EWD

CITY OF BATON ROUGE, ET AL

                                         NOTICE AND ORDER

        In her First Motion to Compel, Maria Olga Zavala (“Plaintiff”) seeks production of “any

document composed by Defendant CorrectHealth that reviews the reasons for, circumstances of,

and events leading up to Mr. Fano’s suicide on February 2, 2017” at the East Baton Rouge Parish

Prison (“EBRPP”), including the documents that should have been generated by operation of

CorrectHealth East Baton Rouge, LLC’s (“CorrectHealth”) “Procedure In the Event of An Inmate

Death” Policy (the “Inmate Death Policy”), and Suicide Prevention Program Policy (“Suicide

Prevention Policy”). 1 In particular, Plaintiff seeks the multidisciplinary mortality review and

psychological autopsy (collectively, “autopsy documents”) that CorrectHealth, as a provider of

medical services, prepared in connection with the suicide death of Plaintiff’s son, Louis Fano,

while he was incarcerated at the EBRPP.

        CorrectHealth has refused to produce the requested documents, contending that they are

protected by the attorney-client and “self-critical analysis” privileges. 2 CorrectHealth’s privilege

logs regarding these withheld documents were previously found insufficient under Local Rule

26(c), and on November 4, 2019, CorrectHealth was permitted to supplement its insufficient

privilege logs with revised logs. 3 Plaintiff filed the revised logs and confirmed that the issues



1
  R. Doc. 118-1, pp. 2-6 and see R. Doc. 118-3 (Requests for Production); R. Doc. 118-5 (Inmate Death Policy); R.
Doc. 130-3 (Suicide Prevention Policy).
2
  R. Doc. 127.
3
  R. Doc. 133.
raised in Plaintiff’s First Motion to Compel were not resolved. 4                    However, CorrectHealth

maintains that the documents are privilege-protected. 5

        Pursuant to Local Civil Rule 26(c):

                 A party withholding information claimed privileged or otherwise
                 protected must submit a privilege log that contains at least the
                 following information: name of the document, electronically stored
                 information, or tangible things; description of the document,
                 electronically stored information, or tangible thing, which
                 description must include each requisite element of the privilege
                 or protection asserted; date; author(s); recipient(s); and nature of
                 the privilege.

        The revised privilege logs 6 sufficiently address each of the factors required by Local Rule

26(c) with respect to the assertion of the attorney-client privilege, 7 as the names of the documents,

descriptions, elements of the privilege, dates, authors, recipients are identified. However, it is not

clear from the log descriptions that everything contained in both documents is protected by the

attorney-client privilege. Specifically with respect to the psychological autopsy, the log indicates

that it was prepared by a non-attorney for multiple purposes, i.e., “Psychological autopsy report to

be submitted to CorrectHealth’s legal counsel for purposes of analyzing the circumstances

surrounding decedent’s medical care and death, for Quality Assurance and Morbidity & Mortality

Review and analysis of liability and defenses.” 8 Likewise, the log relating to the mortality review,

while prepared by counsel, was also prepared for multiple purposes: “Summary review by

CorrectHealth’s attorney for quality assurance purposes and analyzing the circumstances

surrounding decedent’s medical care and death, which includes an attorney assessment of any

potential liability.” 9 The references in the log descriptions to “quality assurance” and “analyzing


4
  R. Doc. 140 and R. Doc. 141, p. 2
5
  The undersigned has discussed production of these documents during a telephone conference and an in-person status
conference with the parties. R. Docs. 123 and 141.
6
  R. Doc. 140-1, pp. 2-3.
7
  Both privileges will be addressed in the undersigned’s Ruling on the pending Motions to Compel.
8
  R. Doc. 140-1, p. 2.
9
  R. Doc. 140-1, p. 3.
                                                        2
the circumstances surrounding decedent’s death” as the reasons underlying the preparation of the

autopsy documents comport with the respective Policy provisions that require preparation of these

documents. See the Inmate Death Policy, which provides that inmate deaths are reviewed “to

determine the appropriateness of clinical care; to ascertain whether changes to policies….are

warranted, and to identify issues that require further study;” which requires that a multidisciplinary

mortality review be conducted that will “include key clinical, administrative, and security

personnel” who will “evaluate administrative and clinical aspects surrounding the death;” and the

results of such review are discussed with “treating healthcare staff.” 10 See also the Suicide

Prevention Policy, which provides that “…appropriate medical and mental health personnel will

participate in the review of a suicide or attempted suicide at the request of the Facility

Administrator or the Warden.” 11 Additionally, any underlying factual information contained in

the documents would not be privileged. 12

         CorrectHealth’s Policies requiring the preparation of the autopsy documents are silent as

to the involvement of legal counsel in the review or the preparation thereof, yet the logs state that

these documents were prepared, in part, for “an attorney assessment of any potential liability” and

were submitted to CorrectHealth counsel for an “analysis of liability and defense.” 13 Despite that

the underlying Policies themselves do not appear to require the involvement of CorrectHealth’s

legal counsel, the log descriptions sufficiently invoke the potential applicability of the attorney-

client privilege to at least some of the information contained in the autopsy documents. Thus, the

undersigned will conduct an in camera inspection of these two documents to determine if any or

all of the documents contain information that is protected by the attorney-client privilege.


10
   R. Doc. 118-5.
11
   R. Doc. 130-3.
12
   Firefighters’ Ret. Sys. v. Citco Grp. Ltd., No. 13-373, 2018 WL 305604, at *5 (M.D. La. Jan. 5, 2018), citing U.S.
v. Louisiana, No. 11-470, 2015 WL 4619561, at * 5 (M.D. La. July 31, 2015) (Attorney client privilege does not
extend to materials assembled in the ordinary course of business, or which provide purely factual data.).
13
   R. Docs. 140-1, pp. 2-3.
                                                         3
         Accordingly,

         IT IS ORDERED that Defendant CorrectHealth East Baton Rouge, LLC is GRANTED

leave to file the mortality review and psychological autopsy reports related to the death of Louis

Fano and referred to in its revised privilege logs UNDER SEAL 14 and must do so by no later

than March 27, 2020. The Court will review the documents in camera as set forth herein.

         Signed in Baton Rouge, Louisiana, on March 19, 2020.


                                                      S
                                                      ERIN WILDER-DOOMES
                                                      UNITED STATES MAGISTRATE JUDGE




14
  See the instructions for filing a civil sealed document (prior leave granted) at http://www.lamd.uscourts.gov/cmecf-
info/sealed-events.
                                                          4
